EXHIBIT 99.1 ANADIGICS ANNOUNCES THAT A COMPETING BIDDER HAS MADE A SUPERIOR OFFER TO ACQUIRE THE COMPANY AT $0.62 PER SHARE, SURPASSING GaAs LABS'S AMENDED OFFER AT $0.58 PER SHARE WARREN, N.J., January 6, 2016 — ANADIGICS, Inc. (Nasdaq: ANAD) (“ANADIGICS” or the “Company”) today announced that on January 4, 2016 affiliates of GaAs Labs, LLC ("GaAs Labs") delivered to the Company a proposed further amendment to the previously announced November 11, 2015 agreement and plan of merger pursuant to which GaAs Labs offered to acquire all of the outstanding shares of ANADIGICS common stock on a fully diluted basis for $0.35 per share net in cash, pursuant to an all-cash tender offer and second-step merger (the "GaAs Labs Merger Agreement"). The proposed amendment, among other things, increases the per-share offer price to $0.58 (the "January 4, 2016 Proposed Amended GaAs Labs Merger Agreement"). The $0.58 per-share offer price set forth in the January 4, 2016 Proposed Amended GaAs Labs Merger Agreement matched the $0.58 per-share price offered by a competing bidder ("Party A") whose December 29, 2015 offer the Company announced on December 30, 2015 had been designated by its Board of Directors as a "Superior Offer," as that term is defined in the GaAs Labs Merger Agreement. Subsequently, on January 5, 2016, Party A delivered to the Company a further amended proposed merger agreement that, subject to the terms thereof, offers to acquire all of the outstanding shares of ANADIGICS common stock on a fully diluted basis for an increased per-share price of $0.62 net in cash, pursuant to an all-cash tender offer and second-step merger (the "Party A's January 5, 2016 Proposed Amended Merger Agreement"). Also on January 5, 2016, an Excluded Party (“Party B”) that had delivered to the Company a proposed merger agreement pursuant to which it offered, subject to the terms thereof, to acquire all of the outstanding shares of ANADIGICS common stock on a fully diluted basis for $0.68 per share net in cash, pursuant to an all-cash tender offer and second-step merger, as announced by the Company on December 31, 2015, delivered to the Company a further amended proposed merger agreement that leaves the $0.68 per-share offer price unchanged and modifies certain, but not all, of the material terms and conditions thereof to which the Company had sought changes (the "Party B's January 5, 2016 Proposed Amended Merger Agreement"). While the Company continues to negotiate with Party B to resolve the open issues in Party B's January 5, 2016 Proposed Merger Agreement, there can be no assurance that those issues will be resolved to the satisfaction of the Company's Board of Directors. After consulting with its financial and legal advisors concerning the January 4, 2016 Proposed Amended GaAs Labs Merger Agreement, Party A's January 5, 2016 Proposed Amended Merger Agreement and Party B's January 5, 2016 Proposed Amended Merger Agreement, the Company's Board of Directors has unanimously determined that, at this time, Party A's January 5, 2016 Proposed Amended Merger Agreement constitutes a Superior Offer. In accordance with the terms of the GaAs Labs Merger Agreement, ANADIGICS has notified GaAs Labs of Party A's January 5, 2016 Proposed Amended Merger Agreement and the determination of the Company's Board of Directors that said Proposed Merger Agreement constitutes a Superior Offer under the GaAs Labs Merger Agreement. As provided in the GaAs Labs Merger Agreement, GaAs Labs has two (2) business days in which to deliver to the Company an acquisition proposal that would cause Party A's January 5, 2016 Proposed Amended Merger Agreement to no longer constitute a Superior Offer. This press release is neither an offer to purchase nor a solicitation of an offer to sell any securities. The solicitation and the offer to buy shares of the Company’s common stock are being made pursuant only pursuant to the tender offer statement on Schedule TO that Aloha Holding Company, Inc. (“Aloha”) and Aloha Acquisition Sub, Inc., a wholly owned subsidiary of Aloha, filed with the SEC on November 24, 2015, as amended to date. The Company also filed a solicitation/recommendation statement on Schedule 14D-9 with respect to the tender offer on November 24, 2015, as amended to date. The tender offer statement (including an offer to purchase, a related letter of transmittal and other offer documents) and the solicitation/recommendation statement contain important information that should be read carefully and considered before any decision is made with respect to the tender offer. These materials are available at no charge from the SEC through its website at www.sec.gov . EXHIBIT 99.1 About ANADIGICS, Inc. ANADIGICS, Inc. (NASDAQ:
